Title: To James Madison from Peter Totten, 10 September 1807
From: Totten, Peter
To: Madison, James



Sir
St. Croix 10th. Septr. 1807

Captn. Ralph Young deposited with me, Acting as Consul of the United States of America at this Island, The Register of Schooner Cameleon of the Port of Baltimore, which Sch. was sold at this Port; I gave him a Certificate acknowledging the Receipt of said Register, and I now take the Liberty to send it under Cover to you for the Purpose of having it returnd to the proper Office.  I have the Honor to add, that I remain with great respect Your Hum. Servt

Peter Totten

